Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
	The drawings submitted by the applicant on 12/02/2019 have been reviewed and accepted by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process (including observation, evaluation, judgment, and opinion) and certain methods of organizing human activity without significantly more. The claim(s) recite(s):
Claim 1: acquiring source data from at least one user terminal of a user; (A user can mentally comprehend information on a user device)
generating, based on the source data, a cluster composed of location information of the user and data of one or more events associated with the location information; (A user can mentally comprehend a cluster of places visited at a location, and why the user went to those places, for example I have been exploring the Gaslamp quarter in San Diego, I can mentally map the Gaslamp quarter, the restaurants and stores visited and why I decided to visit them)
generating a profile of the user by analyzing the cluster; (A user can mentally comprehend what they liked and didn’t link from their visits, their preferences, and experiences based on the places visited)
(A user can mentally determine that they want to explore an area based on their previous visits, in the example above it would be the Gaslamp district)
wherein generating ROI data comprises performing a labeling operation based on the profile of the user in the geographic region. (A user can mentally label stores and restaurants visited in a specific area)
 This judicial exception is not integrated into a practical application because it merely recites a device for performing the functionality without details for the functionality that cannot be performed mentally, with no specific detail to implementing the functionality. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the functionality in the claim can all be performed mentally. 

Claim 2: wherein generating the profile of the user comprises generating the profile of the user as output of a trained artificial neural network model, wherein input of the artificial neural network model is a feature value extracted from the cluster (the user preferences are output of the users brain in processing the users activities and places visited)

Claim 3: acquiring the location information of the user and the data of the one or more events based on occurrence of the one or more events, wherein the one or more events comprise receiving a message through a user terminal, photographing, or staying in a place for a predetermined time (a user knows their current location, why they went to that location, and if they stayed for a long time) 

Claim 4: adding the data of the one or more events to temporary point data that corresponds to the location information of the user based on a visit history of the user that is related to the location information of the user, wherein the temporary point data is clustered by the artificial intelligence (the users new memory is equivalent to adding a data point based on their travel history, and new visits to restaurants etc and can be mentally clusters using the brain)

Claim 5: The method of claim 4, further comprising: generating temporary point data that corresponds to the location information of the user and adding the data of the one or more events to the temporary point data based on absence of the visit history of the user (A user can be walking in an area and see a store that they want to visit at a later time, and they have never been there and so they mentally make a note to come and later visit)

Claim 6: obtaining labeling data for generating the ROI data based on the profile of the user, wherein the labeling data is extracted as keywords for data types of the one or more events (A user mentally labels places visited in a region of interest, for example, I can mentally remember visiting a pastry store for a date (label))

Claim 7: storing temporary point data that corresponds to the location information of the user based on a failure to acquire the labeling data, (A user sees an interesting store, but does not enter it and therefore does not know what it is) wherein the ROI data is generated based on the labeling data being acquired.  (A user can mentally determine that they want to explore an area based on their previous visits, in the example above it would be the Gaslamp district)



Claim 8: wherein the ROI data is generated and corresponds to the location information of the user based on absence of the ROI data associated with the location information of the user.  (A user can mentally determine that they want to explore an area based on their previous visits, in the example above it would be the Gaslamp district)

Claim 9: wherein the ROI data comprises region data for a predetermined region that includes the location information of the user.  (A user can mentally determine that they want to explore an area based on their previous visits, in the example above it would be the Gaslamp district)

Claim 10: The method of claim 9, wherein the region data comprises a latitude, a longitude, and a range to identify the predetermined region (all geographic regions comprises lat/long ranges

Claim 11: The method of claim 6, wherein the labeling data is generated as output of a trained artificial neural network model, (a user’s brain comprehends and labels stores and areas) wherein input of the artificial neural network is a feature value extracted from the profile of the user, (A user knows their preferences and uses it for labeling areas, such as “beach with good parking”, and wherein the feature value is keyword information included in the profile of the user (a user’s preferences for things are stored mentally, such as, beach park, surf park, good sorbet ice cream etc)
This judicial exception is not integrated into a practical application because it merely recites a device for performing the functionality without details for the functionality that cannot be performed mentally. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the functionality in the claim can all be performed mentally. 

Regarding claims 12-20 the claims inherit the same rejection as claims 1-11 above. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3-9, 12, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vengroff et al. (US 20090005987 A1).

Regarding claim 1, Vengroff teaches a method for controlling an artificial intelligence device(0093; client server architecture with the server active as the artificial intelligence device), the method comprising: ([0093] hardware and software implementing the functionality described)
acquiring source data from at least one user terminal of a user; ([0014-0015] obtaining user location information from the users client device)
generating, based on the source data, a cluster (temporal clustering) composed of location information of the user and data of one or more events associated with the location information; ([0016] analyzing the user points to perform resolution determination and learning of user points of interest by performing spatial temporal clustering of locations of possible interest)
generating a profile (user location spatial models) of the user by analyzing the cluster (user clustered data); (0015-0016; 0030-0031; the system stores user information, and generated models based on the user information;[0061-0063] the generated models are based on spatial cluster analysis) 
and generating region of interest (ROI) (Fig 6: 620a and 630a) data by setting a geographic region in which the user is interested based on the profile of the user, (Fig 6 0070; 0072; generating areas of interest (fig 6: 620a 630a) represented by location spatial models learned from clustered user data based on the cluster analysis of the user collected data (equivalent to the user profile)
wherein generating ROI data (Fig 6: 620a and 630a) comprises performing a labeling operation (labeling based on data points) based on the profile of the user (user collected data) in the geographic region ([0053-0054; 0074] user location data is collected and labeled with data points for a geographic region and used for creating location spatial models, which are used in determining the areas of interest 620a and 630a see (0070; 0072 and Fig 6))

([0017] collecting user location information)
wherein the one or more events comprise receiving a message through a user terminal, photographing, or staying in a place for a predetermined time ([0017] duration of the visit to the location)

 	Regarding claim 4, Vengroff teaches the method of claim 3, and is disclosed above, Vengroff further teaches adding the data (collecting data) of the one or more events to temporary point data ([0017] visits identified as typical) that corresponds to the location information of the user based on a visit history of the user that is related to the location information of the user, ([0017] user location information and location information history is cross references to determine if the visit is ‘typical’)
wherein the temporary point data is clustered (0056-0057; 0061-0062; temporal cluster of visit data points) by the artificial intelligence device (0093; client server architecture with the server active as the artificial intelligence device)

Regarding claim 5, Vengroff teaches the method of claim 4, and is disclosed above, Vengroff teaches further comprising: generating temporary point data (0056-0057; 0061-0062; temporal cluster of visit data points) that corresponds to the location information (collected visit information) of the user and adding the data of the one or more events to the temporary point data based on absence of the visit history of the user ([0017] the data points are collected if the history exists or not)

Regarding claim 6, Vengroff teaches the method of claim 1, and is disclosed above, Vengroff further teaches obtaining labeling data (0053; labeling data is included in the location/visit information of the user) for generating the ROI data based on the profile of the user, (0053; 0062; 0070; 0074; determining a region of interest using the LSM (location spatial maps) including the location information and labeling collected from the users location information)
(name of the location) of the one or more events (visit information) (0074; the labeling data such as the name of the location is provided by the user and displayed (equivalent to extracted) in a self-reporting process)

Regarding claim 7, Vengroff teaches the method of claim 6, and is disclosed above, Vengroff further teaches comprising: storing temporary point data that corresponds to the location information of the user (storing visit information for locations the user visited) based on a failure to acquire the labeling data, ([0053] some places will not be labeled as previously visited)
wherein the ROI data is generated based on the labeling data being acquired (0053; 0062; 0070; 0074; determining a region of interest using the LSM (location spatial maps) including the location information and labeling collected from the users location information)



Regarding claim 8, Vengroff teaches the method of claim 1, and is disclosed above, Vengroff further teaches wherein the ROI data is generated (Fig 6: 620a and 630a) and corresponds to the location information of the user based on absence of the ROI data associated with the location information of the user (See 112(b) for interpretation [0053-0054; 0074] user location data is collected and labeled with data points for a geographic region and used for creating location spatial models, which are used in determining the areas of interest 620a and 630a see (0070; 0072 and Fig 6))

Regarding claim 9, Vengroff teaches the method of claim 1, and is disclosed above, Vengroff teaches wherein the ROI data (Fig 6: 620a and 630a) comprises region data for a predetermined region (Fig 6: 620a and 630a) that includes the location information of the user [0053-0054; 0074] user location data is collected and labeled with data points for a geographic region and used for creating location spatial models, which are used in determining the areas of interest 620a and 630a see (0070; 0072 and Fig 6))


	Regarding claim 14, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a device claim Vengroff teaches (0086; system comprising devices with memory, processor, I/O and display)
	Regarding claim 15, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of a device claim Vengroff teaches (0086; system comprising devices with memory, processor, I/O and display)
	Regarding claim 16, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of a device claim Vengroff teaches (0086; system comprising devices with memory, processor, I/O and display)
	Regarding claim 17, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a device claim Vengroff teaches (0086; system comprising devices with memory, processor, I/O and display)
	Regarding claim 18, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form of a device claim Vengroff teaches (0086; system comprising devices with memory, processor, I/O and display)
	Regarding claim 19, the claim inherits the same rejection as claim 8 above for reciting similar limitations in the form of a device claim Vengroff teaches (0086; system comprising devices with memory, processor, I/O and display)
	Regarding claim 20, the claim inherits the same rejection as claim 9 above for reciting similar limitations in the form of a device claim Vengroff teaches (0086; system comprising devices with memory, processor, I/O and display)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vengroff et al. (US 20090005987 A1) in view of Chaudhri et al (US 20210117680 A1) (priority date based on CIP of app No. 15/976632 filed on May 10, 2018).

Regarding claim 2, Vengroff teaches the method of claim 1, and is disclosed above, Vengroff does not explicitly teach wherein generating the profile of the user comprises generating the profile of the user as output of a trained artificial neural network model, wherein input of the artificial neural network model is a feature value extracted from the cluster
	In an analogous art Chaudhri teaches generating the profile of the user comprises generating the profile of the user as output of a trained artificial neural network model, (0049; 0071; generating user learned context and preferences for the user profile) wherein input of the artificial neural network model (neural network) is a feature value (long/lat) extracted from the cluster (location information context) (0049; 0071; 0074; the system learns from the user context through a neural network model user profile information such as preferences, and where the context data includes location information)

	The suggestion/motivation for doing so is it better manage user content [0003-0004]

Regarding claim 13, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a device claim Vengroff teaches (0086; system comprising devices with memory, processor, I/O and display)


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vengroff et al. (US 20090005987 A1) in view of Willey et al. (US 20160357370 A1)

Regarding claim 10, Vengroff teaches the method of claim 9, and is disclosed above, Vengroff does not explicitly teach wherein the region data comprises a latitude, a longitude, and a range to identify the predetermined region
In an analogous art Willey teaches wherein the region data comprises a latitude, a longitude, and a range to identify the predetermined region (0037-0038; mapping a geographic area using latitude and longitude ranges of areas the user is focused on)
It would have been obvious to one of ordinary skill in the art prior to the effective filin date of the application to modify the teachings of Vengroff to include identifying a region using lat/long ranges as is taught by Willey
	The suggestion/motivation for doing so is to better coordinate geographic location, tracking location, objects, events, and status [0004]



Allowable Subject Matter
11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451